The opinion of the court was delivered by
Loweje, J.
The case of Doner v. Stauffer, 1 Penn. R. 198, decides that, when partnership effects are simultaneously sold out on executions against the partners severally, neither partner has such an equity in the proceeds as entitles him to insist that they shall be applied to the partnership debts; and, it not appearing that there was any inequality of interest as between the partners, the proceeds were treated as belonging to each of them in equal shares, and distributed accordingly.
In the present case the sale took place in the same form; but the partners, though nominally equal, stand very unequally related to each other; Oliver having invested and advanced $19,082.61, and Beacham only $1714.26 beyond what they have severally taken out. This makes it very apparent that we cannot treat the proceeds of the sale of the partnership property as belonging to each partner equally. The interests of the several partners were very different, and the sheriff’s sale has left them as they were, without distinguishing them; for both interests were sold jointly, though the writs to the sheriff were several, and required sales of the interests severally. It was irregular in him, if it was not a necessary result of the circumstances, to execute his writs so as to join distinct parties and interests in the question of distribution. But it has been done here, and we must unravel the interests so as to do justice, if we can.
The joint sale leaves the interests standing in the proceeds, just as it existed in the property after the levy, and the separation of those interests, required by the writs, and usually made by separate sales, must now be made by a just distribution of the proceeds, according to the rights of the partners in them: 17 State Rep. 271. Creditors at large, whether joint or several, are never regarded in such a case; but only the execution-creditors.
After deducting expenses and one partnership execution, the proceeds amount to $7706.68. Now, since Oliver is over $17,000 in advance of Beacham, it is very apparent that, as between partner and partner, Beacham could claim no part of the money *264ia court: aad his separate executiou-creditors, occupying ao higher right, must be set aside. Oliver, as between partaer aad partner, would be entitled to the whole fund, and therefore it must go to his separate execution-creditors. Such we understand to be intended by the decree below; but as that decree is entirely informal, and very defective in substance, we must reverse it, and enter another.
Decree. — This cause came on for hearing at the last term of this court at Philadelphia, on the appeal of William Cooper, Joseph Beacham, and Eurons & Smith, from the decree of the Court of Common Pleas of Schuylkill county, making distribution of the proceeds of the sale of property of James C. Oliver and Joseph Beacham, raised on a fi. fa. of C. S. Dickerson v. James C. Oliver, No. 219, December Term, 1849, and a fi.fa. of William Cooper v. Joseph Beacham, No. 222, December Term, 1849, and also on other writs of fi. fa. against the said Oliver and Beacham severally: and the said cause having been argued by counsel, it is considered that the decree of the said Court of Common Pleas be reversed so far as relates to the sum of $7706.68, that remains after deducting expenses, claims of miners, and the fi. fa. of Benjamin Bannan against the said Oliver & Beacham jointly; and it is nowhere ordered and decreed that the said sum of $7706.68 be applied in part payment of the fi. fa. of C. S. Dickerson v. James C. Oliver, No. 219, December Term, 1849, in the said Court of Common Pleas, and that the appellants pay the costs, and the cause is remanded to the said Court of Common Pleas, with directions to carry this decree into effect.